DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Doug Owens on 1/13/2021.

Please amend Claim 11, line 6 to include a comma “,” after the term “second zone” as shown below:

“A server in an air conditioning system, comprising:
a communication unit configured to transmit or receive a signal; and
a controller connected to the communication unit, and configured to;
determine a target temperature range to be applied to a first zone, the first zone being a zone for which air conditioning is to be controlled, the first zone being at least one zone of a plurality of zones included in a second zone,
predict an indoor temperature for each of the plurality of zones,

control operations of the first indoor units based on the target temperature range, the indoor temperature for each of the plurality of zones, and the predicted operation efficiency of the at least one first outdoor unit,
wherein the operation efficiency of the at least one first outdoor unit includes a ratio of consumed power of the at least one first outdoor unit to a difference between a first temperature change amount and a second temperature change amount of the second indoor units connected to the at least one first outdoor unit,
wherein the first temperature change amount includes an indoor-temperature change amount of a third zone at which the second indoor units are installed if the second indoor units do not operate, and
wherein the second temperature change amount includes the indoor-temperature change amount of the third zone if the second indoor units operate.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262.  The examiner can normally be reached on 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.W.C./Examiner, Art Unit 2118                                                                                                                                                                                                        
/ROBERT E FENNEMA/Supervisory Patent Examiner, Art Unit 2118